         Case
AO 106 (Rev. 04/10)2:19-mj-00133-DUTY
                    Application for a Search Warrant   Document 1 Filed 01/16/19 Page 1 of 30 Page ID #:1

                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Central District of California

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )         Case No.     19-MJ-133
                  900 West Temple St.                                   )
                       Apt. 528                                         )
                 Los Angeles, CA 90012                                  )
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A
located in the              Central               District of            California            , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                evidence of a crime;
                contraband, fruits of crime, or other items illegally possessed;
                  property designed for use, intended for use, or used in committing a crime;
                  a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
          18 U.S.C. § 1014                                                     False Statement To A Bank
          18 U.S.C. § 1344                                                       Attempted Bank Fraud
         18 U.S.C. § 1028A                                                      Aggravated Identity Theft
          The application is based on these facts:
See Attached Affidavit.




                                                                                              Applicant’s signature

                                                                                  Aundria Davis Ly, FBI Task Force Officer
                                                                                              Printed name and title

Sworn to before me and signed in my presence.

Date:
                                                                                                Judge’s signature

City and state: Los Angeles
                                                                                              Printed name and title
AUSA: Devon A. Myers ((213) 894-0649)
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 2 of 30 Page ID #:2



                            ATTACHMENT A-1
PREMISES TO BE SEARCHED:

     The premises to be searched is 900 West Temple Street,

Apartment 528, Los Angeles, CA 90012.       The premises is located

in Los Angeles County. It is a multi-story apartment complex

with beige exterior paint with wrought iron balconies. The

apartment building is located on the westside of North Fremont

Avenue at Temple Street. Unit #528 is located on the fifth

floor. The door is beige and the number “528” are affixed to the

wall just east of the location above the doorbell. The SUBJECT

PREMISES includes any parking spaces, garages, storage spaces,

and appurtenances exclusively assigned to Apartment 528.          It

also includes any vehicles or persons inside the SUBJECT

PREMISES.
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 3 of 30 Page ID #:3



                              ATTACHMENT B

                       I.    ITEMS TO BE SEIZED
     1.     The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18         U.S.C. § 1014

(False Statement To A Bank); 18      U.S.C. § 1344 (Attempted Bank

Fraud); and 18 U.S.C. § 1028A (Aggravated Identity Theft) (the

“Subject Offenses”), namely:

            a.   Data, records, documents, or information

(including electronic mail and messages) pertaining to

obtaining, possessing, using, or transferring personal and/or

financial transaction identification information for persons

other than DARIUS BURKS (“BURKS”) or any other resident of the

SUBJECT PREMISES, such as names, addresses, phone numbers,

credit and debit card numbers, security codes, bank account and

other financial institution account numbers, Social Security

numbers, email addresses, IP addresses, as well as PIN numbers

and passwords for financial institutions or internet service

providers.

            b.   Records, documents, programs, applications, or

materials pertaining any bank accounts, credit card accounts, or

other financial accounts, including applications for, or use of,

credit or debit cards, bank accounts, or merchant processor

accounts;

            c.   Data, records, documents (including e-mails), or

information reflecting or referencing purchases of merchandise,

securities, electronic currency, and other valuable things;




                                    i
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 4 of 30 Page ID #:4



          d.    Any altered, counterfeit, or fraudulent

identifications, checks, access devices, monetary instruments,

or other official documents;

          e.    Any identifications, checks, access devices,

monetary instruments, or other official documents that are not

addressed to, or in the name of, BURKS or any other resident of

the SUBJECT PREMISES.

          f.    Any tools or equipment, such as computers,

software, printers, scanners, embossing machines, credit card

readers or encoders, washing chemicals, or imprinting tools,

used or intended to be used to alter, counterfeit, or create

fraudulent checks, access devices, or other monetary

instruments;

          g.    Records of off-site storage locations, including

safe-deposit box keys, records, receipts, or rental agreements

for storage facilities;

          h.    Indicia of occupancy, residency or ownership of

the SUBJECT PREMISES and things described in the warrant,

including forms of personal identification, records relating to

utility bills, telephone bills, loan payment receipts, rent

receipts, lease of rental agreements, addressed envelopes, keys,

letters, mail, canceled mail envelopes, or clothing;

          i.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers




                                   ii
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 5 of 30 Page ID #:5



accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          j.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          k.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          l.    Any records, documents, programs, applications or

materials that facilitate the procurement of identification

information;

          m.    Any loan documents records, documents, programs,

applications or materials submitted to a bank by BURKS that

includes his correct information or false information;

          n.    Any communications, records, documents, programs,

applications or materials related to the procurement of another

person’s identity or efforts to submit false paperwork to any

lending institution.

          o.    Any pay stubs related to BURKS’s employment from

July 2015 to the present.




                                   iii
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 6 of 30 Page ID #:6



          p.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          q.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.    evidence of the times the device was used;

                vi.   passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and


                                   iv
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 7 of 30 Page ID #:7



manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

          As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

          As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to


                                    v
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 8 of 30 Page ID #:8



store digital data (excluding analog tapes such as VHS); and

security devices.

I. SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
          In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to




                                   vi
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 9 of 30 Page ID #:9



determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling


                                   vii
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 10 of 30 Page ID #:10



within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;


                                   viii
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 11 of 30 Page ID #:11



           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

           During the execution of this search warrant, law

enforcement personnel are authorized to: (1) depress BURKS’s

thumb- and/or fingerprints onto the fingerprint sensor of the

device (only when the device has such a sensor), and direct

which specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of BURKS’s face with his eyes open

to activate the facial-, iris-, or retina-recognition feature,

in order to gain access to the contents of any such device.

           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                    ix
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 12 of 30 Page ID #:12



                                AFFIDAVIT
I, AUNDRIA DAVIS LY, being duly sworn, declare and state as

follows:

                       I.    PURPOSE OF AFFIDAVIT
      1.   This affidavit is made in support of an application

for a warrant to search:

           a.    The property located at 900 West Temple St.,

Apartment 528, Los Angeles, California 90012 (the “SUBJECT

PREMISES”), as described further below and in Attachment A-1,

which is incorporated herein by reference.

           b.    The person of DARIUS BURKS (“BURKS”), as further

described in Attachment A-2, which is incorporated herein by

reference, provided that BURKS is located within the Central

District of California at the time of the search.

      2.   The requested warrant seeks authorization to seize

evidence, fruits, and instrumentalities of violations of 18

U.S.C. § 1014 (False Statement To A Bank); 18 U.S.C. § 1344

(Attempted Bank Fraud); and 18 U.S.C. § 1028A (Aggravated

Identity Theft) (collectively, the “SUBJECT OFFENSES”), as

described in Attachment B, which is incorporated herein by

reference.

      3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 13 of 30 Page ID #:13



into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                        II.   AGENT’S BACKGROUND
      4.   I am currently assigned as a Task Force Officer

(“TFO”) at the Federal Bureau of Investigation (“FBI”) where I

work the Child Exploitation Task Force (“CETF”).          I was

deputized as a Deputy United States Marshal on April 20, 2017.

I am also a sworn peace officer with the Los Angeles County

District Attorney’s Office, Bureau of Investigation, and have

been since November 2014.      I was previously employed by the Los

Angeles Police Department from January 2011 to November 2014.

During my law enforcement career, I have participated in

numerous fraud-related investigations.        During the investigation

of these cases, I have participated in numerous arrests,

executions of search warrants, and seizures of evidence.           Since

my assignment to the CETF, I have received both formal and

informal training regarding cyber investigations.          Through these

means, I have learned about schemes and designs commonly used to

commit financial-based crimes, as well as the practices that

individuals who commit financial-based crimes employ while

attempting to thwart law enforcement’s efforts to effectively

investigate those crimes.

                    III. SUMMARY OF PROBABLE CAUSE
      5.   As described in further detail below, in February

2018, BURKS attempted to purchase two BMW sedans from two

separate car dealerships in Los Angeles County using a false


                                     2
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 14 of 30 Page ID #:14



social security number (“SSN”) on his financial documents when

applying for car loans offered through federally insured

financial institutions at these car dealerships.          He also

provided fictitious employment information and pay stubs.           This

fraud occurred while BURKS was on pretrial release for an

unrelated case currently pending before the Honorable Terry J.

Hatter, Jr. in United States v. Sutton et al., Case No. CR 14-

407-TJH-2.    Based on this conduct, on December 4, 2018, United

States Magistrate Judge Jacqueline Chooljian issued a complaint

and arrest warrant for BURKS in case number 2:18-MJ-3214.

      6.   At the time the complaint was filed, I was unable to

determine where BURKS was living.        I now know that he is living

at the SUBJECT PREMISES.      Given that BURKS filled out paperwork

connected to the fraudulent loan statements and used someone

else’s SSN, I believe that there is probable cause that there

will be evidence of the SUBJECT OFFENSES at the SUBJECT PREMISES

or on digital devices recovered from BURKS’s person.

                   IV.   STATEMENT OF PROBABLE CAUSE
      7.   I know the following facts from conversations with and

reviewing reports written by FBI Special Agent (“SA”) Heng Liv,

and from reviewing the documents obtained from the car

dealerships related to BURKS's loan applications, and from my

own investigation.

   BURKS’S ATTEMPTED PURCHASE OF A BMW FROM GLENN THOMAS DODGE
      8.   On or about February 24, 2018, BURKS attempted to

purchase a 2013 BMW 3 series sedan (the “2013 BMW”) from Glenn

E. Thomas Dodge Chrysler Jeep in Long Beach, California (“Dodge


                                     3
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 15 of 30 Page ID #:15



Dealership”).    BURKS bought the 2013 BMW with no money down and

took the car home that day.

      9.    To obtain the car, BURKS provided: (1) information so

that the Dodge Dealership could run a credit check; (2) a copy

of his California driver's license (“CDL”); and (3) insurance

information.

      10.   BURKS also needed to obtain financing, a service with

which the Dodge Dealership routinely assists.         BURKS submitted a

loan application to the Dodge Dealership for $24,908.38, which

the Dodge Dealership reviewed and then forwarded to Regional

Acceptance Corp. (“RAC”), a subsidiary of Branch Bank and Trust

(“BB&T”), a bank holding company that is insured by the Federal

Deposit Insurance Corporation (“FDIC”).        The application

required BURKS to provide personal identifying information,

including his address and SSN, as well as copies of his pay

stubs and information about his income and his employer.           The

credit application that BURKS signed includes the language "I

certify that I have read and agree to the terms of this

application and that the information in it is complete and

true."

      11.   Pursuant to their protocol, the finance managers at

the Dodge Dealership reviewed BURKS's loan application and

performed a credit check on BURKS.        As documented in SA Liv's

report, Alice Yu (“Yu”), one of the finance managers, recalled

that she did a second review of the materials BURKS submitted

and that BURKS's pay stubs did not “look good.”          Specifically,




                                     4
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 16 of 30 Page ID #:16



Yu remembered that there was something about the withholdings

and stub itself that did not look right to her.

      12.   Yu also reviewed BURKS’s credit report and recalled

that he had a credit score of around 700, which is considered

good credit.    She did note, however, that BURKS was only listed

as an authorized user on other people’s credit cards.           (I know,

from my training and experience, that persons preparing to

perpetrate a fraudulent scheme will often list themselves as

users on other peoples’ credit accounts, if those credit

accounts already have good standing, as a way to increase their

own credit score.)

      13.   Even though Yu said that BURKS’s application raised a

red flag for her, Yu’s manager approved the other finance

manager, Cindy Kim, to proceed with BURKS’s loan application.

At that point, the Dodge Dealership forwarded the credit

application to RAC and proceeded to enter into a contract with

BURKS to purchase the 2013 BMW.

      14.   As documented on the loan application, BURKS provided

his true name and date of birth, which is also contained on the

driver's license that the Dodge Dealership made a copy of for

its records.    He also provided an SSN ending in 8374 (the “8374

Social”), an address on Atherton Street, in Long Beach,

California (the “Long Beach Address”), home phone (424) 389-6875

(“BURKS’s Home Number”), and business phone number (562) 556-

0218.   The pay stub that BURKS provided indicated that BURKS

worked at Perpetual Holdings, Inc.




                                     5
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 17 of 30 Page ID #:17



      15.   As SA Liv’s report provides, Yu said that a couple of

days later, RAC called the Dodge Dealership and requested more

documents from BURKS.     RAC indicated that it was unable to

verify BURKS’s employment because the phone number he had

provided for his work did not have any person with whom an RAC

representative could talk.      RAC requested that the Dodge

Dealership ask BURKS for a copy of his social security card.            I

do not know whether anyone contacted BURKS to make that request.

      16.   BB&T also filed a report documenting BURKS’s

suspicious loan application.       That report noted that RAC

determined that the paystub was fraudulent due to the format of

the paystub and that the deductions set forth thereon were out

of order.

      17.   RAC denied the loan because it was unable to verify

BURKS’s job, his pay stubs, and his SSN.

      18.   Because RAC declined the loan, the Dodge Dealership

called BURKS and asked him to return the vehicle.          According to

Yu, he was agitated and initially refused to return the vehicle.

A couple of days later, someone who claimed to be BURKS’s

brother dropped the vehicle at the dealership with the keys in

the car.

      19.   Using law enforcement databases, I confirmed that

BURKS’s Home Number listed on the documents is subscribed to

BURKS.

      20.   I have reviewed the signatures on the loan application

and sale contract for the purchase of the 2013 BMW, and they

appear identical to the signature on the CDL that BURKS provided


                                     6
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 18 of 30 Page ID #:18



to the Dodge Dealership.      I also know, from my training and

experience, that if BURKS’s appearance did not match the

photograph depicted in the CDL, it is unlikely that the

dealership would have moved forward with allowing him to

purchase the car.     As such, I believe that BURKS was the person

who went to the Dodge Dealership to purchase the 2013 BMW.

BURKS’S ATTEMPTED PURCHASE OF ANOTHER BMW, THIS TIME FROM CARSON

                                   HONDA
       21.   Around the same time, BURKS attempted to purchase a

2012 BMW 740I (the “2012 BMW”) from Carson Honda.          Carson Honda

submitted a loan application in the amount of $27,363.17, on

BURKS's behalf to Santander Consumer USA Inc. (“Santander”), an

FDIC-insured vehicle financing company specializing in

automotive financing for car dealerships.

       22.   Santander provided copies of those documents to SA

Liv.    They include a copy of BURKS’s CDL and paystubs, a copy of

his loan application, and a copy of the contract to purchase the

2012 BMW.

       23.   The contract appears to be dated February 23, 2018,

and the loan application provides a month of February but the

day is unclear.     The CDL is the same as the one that BURKS

provided to the Dodge Dealership.        BURKS also listed the Long

Beach Address as his residence, used the 8374 Social, and listed

the same employer, Perpetual Holdings, Inc.

       24.   On or about August 28, 2018, SA Liv and I interviewed

Tracey Kesterman, who is a Finance Director at Carson Honda.

Kesterman told us that she received the car loan information the


                                     7
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 19 of 30 Page ID #:19



day after the vehicle was purchased and sensed something was

fraudulent about the information given.        Despite that, Kesterman

submitted BURKS’s car loan application to Santander.

      25.   Santander rejected the loan because it could not

verify BURKS's employment.      On March 30, 2018, Santander

notified its Fraud Investigation Department about BURKS’s

application.    That department was initially concerned that the

8374 Social was linked to a synthetic identity.          (I know from my

training and experience that a synthetic identity refers to a

false identification.)      The Fraud Investigation Department

determined that the 8374 Social belongs to a minor or recent

immigrant.    BURKS did not provide a copy of a social security

card when he applied for the loan.

      26.   Because Santander rejected the loan application,

Carson Honda contacted BURKS and requested that he return the

2012 BMW, which he did without incident.

      27.   I have reviewed the signatures on the loan application

and sale contract for the purchase of the 2012 BMW and they

appear to be identical to the signature on the CDL and to the

signatures on the documents provided to the Dodge Dealership.

Given that the dealerships did not report any discrepancy

between the person who provided the CDL and the CDL, as well as

that many of the items on the loan application sets forth

information that is correctly associated with BURKS, I believe

he is the person who applied for the loans for the 2012 and 2013

BMWs.




                                     8
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 20 of 30 Page ID #:20



      INVESTIGATION INTO BURKS'S ACTUAL IDENTITY AND LOCATION
      BURKS’s Actual SSN

      28.   Both SA Liv and I have used departmental resources to

determine BURKS's actual SSN.       Records show that it ends in 6083

(the “6083 Social”), which is different than the 8374 Social

that he listed on his loan applications.

      29.   I checked a database connected to BURKS’s state

parole, which concluded in July 16, 2018, and learned that the

SSN he provided is the 6083 Social, his true SSN.

      30.   On or about November 16, 2018, I received verification

from the Social Security Administration that 8374 Social is a

valid SSN and that it does not belong to BURKS.

      BURKS’S EMPLOYMENT

      31.   On both loan applications, BURKS listed Perpetual

Holdings Incorporated as his employer.        BURKS attached pay stubs

purported to be from Perpetual Holdings Inc. that showed

$3,250.00, in gross pay for the pay period ending on February

20, 2018.

      32.   I conducted an investigation into Perpetual Holdings

Inc. and it does not appear to be a currently operational

company.    I reviewed a document filed with the Court on

September 5, 2015, regarding BURKS’s release conditions, and it

provides that BURKS and a friend founded Perpetual Holdings

Incorporated in July 2015, to ease communication between inmates

and their loved ones.

      33.   According to my investigation, Perpetual Holdings,

Inc. was registered with the California Secretary of State on


                                     9
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 21 of 30 Page ID #:21



July 29, 2015.    BURKS is listed as the agent for service of

process and the company’s address is listed as 7833 Sepulveda

Boulevard, Unit 38, Van Nuys, CA 91405 (the “Van Nuys Address”).

      34.   The most recent date of any other filing with the

California Secretary of State by Perpetual Holdings, Inc., was

May 19, 2017.    The California Secretary of State website lists

the company's status as “FTB Suspended,” which, the website

explains means that “the business entity was suspended or

forfeited by the Franchise Tax Board for failure to meet tax

requirements (e.g., failure to file a return, pay taxes,

penalties, interest).”       The website does not provide the date

of when Perpetual Holdings, Inc.’s status was suspended.

      35.   On November 27, 2018, I went to the Van Nuys Address

but I saw no storefront or any indication that Perpetual

Holdings, Inc. is operating there.        I asked one of the store

owners about Perpetual Holdings, Inc., and he said he was

unfamiliar with that company but because there are a lot of

small businesses there, I should speak to the manager.           I left a

message for the manager but have not heard back from that

person.

      36.   On or about November 20, 2018, I conducted a search

based on the 6083 Social through the California Employment

Development Department regarding BURKS’s employment.           It

provided that BURKS, for the first quarter of 2018, was employed

at Jimenez V. Menzies Aviation Fund located at 50 Corporate

Park, Irvine, California.




                                    10
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 22 of 30 Page ID #:22



      37.   According to a report from SA Liv, prior to BURKS’s

employment at Jimenez V. Menzies Aviation Fund, his last

employment was reported approximately at the end of December

2016, at Preferred Services Group LLC located at 401 W.

Fallbrook Avenue, Suite 205, Fresno, CA 93711.

      38.   The parole database provides that BURKS “sells cars

bought from auc,” and I believe that “auc” stands for auction.

There is no company name provided but the address for his place

of employment is on Bixel Street, Los Angeles, CA 90017 (the

“Bixel Address”).

      39.   I believe, based on my training and experience and the

investigation set forth above, that BURKS was likely not

receiving a salary from Perpetual Holdings, Inc. at the time he

applied for the car loans described above and that his

assertions in the loan applications to the contrary were false.

      INVESTIGATION INTO BURKS’S HOME ADDRESS

      40.   As noted above, BURKS listed the Long Beach address as

his residence on his loan applications.

      41.   The database connected to BURKS’s parole lists his

home address as the Bixel Address (ostensibly, according to that

database, also the address for his place of employment).

      42.   BURKS’s CDL provides another address on Grace Avenue,

Carson, California 90745.

      43.   Prior to obtaining the complaint, other law

enforcement officers and I attempted to locate BURKS at each of

the addresses associated with him and were unable to determine

where he is living.


                                    11
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 23 of 30 Page ID #:23



      IDENTIFICATION OF THE SUBJECT PREMISES
      44.     Because I was unable to locate BURKS’s residence, I

obtained an arrest warrant for him, as described above.           I then

received legal authority to contact the United States Probation

and Pre-trial Services unit (“Pretrial Unit”) to obtain his

address.

        45.   I then contacted the Pre-trial Unit, which provided

BURKS’s address as 900 West Temple Street, unit 528, Los

Angeles, CA 90012, which is the SUBJECT PREMISES. BURKS updated

his address in September 2018, which he is required to do as

part of the conditions of his supervision.         Additionally, BURKS

is required to wear a GPS monitor while released on bond and

must abide by a curfew that does not allow him to leave his

residence between the hours of eleven pm and six am.           The GPS

monitor information, as provided to me by the Pretrial Unit,

confirmed that between October 27, 2018 and December 4, 2018,

BURKS has spent the night at the SUBJECT PREMISES.

   V.     TRAINING AND EXPERIENCE REGARDING FALSE STATEMENT TO A

                   BANK, BANK FRAUD, AND IDENTITY THEFT
      46.     Based on my training and experience and information

obtained from other law enforcement officers who investigate

bank fraud, false statements to banks, and identity theft, I

know the following:

              a.   It is common practice for individuals involved in

bank fraud, false statement to a bank, and identity theft crimes

to possess and use multiple digital devices at once.           Such

digital devices are often used to facilitate, conduct, and track


                                    12
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 24 of 30 Page ID #:24



fraudulent transactions and identity theft.         Suspects often use

digital devices to perpetrate their crimes due to the relative

anonymity gained by conducting financial transactions

electronically or over the internet.        They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing personal

identification information for the purpose of establishing or

modifying fraudulent bank accounts and/or credit card accounts;

(3) using fraudulently obtained bank accounts and/or credit card

accounts to make purchases, sometimes of further personal

information; (4) keeping records of their crimes; (5)

researching personal information, such as social security

numbers and dates of birth, for potential identity theft

victims; and (6) verifying the status of stolen access devices.

           b.    It is also common for identity thieves to keep

“profiles” of victims on digital devices.         Such “profiles”

contain the personal identifying information of victims, such as

names, Social Security numbers, dates of birth, driver’s license

or state identification numbers, alien registration numbers,

passport numbers, and employer or taxpayer identification

numbers.

           c.    Individuals who engage in bank fraud, false

statement to a bank, and identity theft tend to possess

documents and records reflecting their fraudulent activities,

including bank account and credit card statements, loan

application documents, business registration forms, genuine or

fictitious income statements and tax records, receipts from


                                    13
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 25 of 30 Page ID #:25



transactions and purchases, check images and copies, notes

regarding their various accounts, wire transfer receipts, and

communications regarding deposits, withdrawals, and transfers of

funds.      Such documents and records are generally maintained in

places where individuals who engage in bank fraud, access device

fraud, and identity theft can readily access them, often within

those individuals' residences, in detached garages on their

property, or on their person.       Such documents and records are

also often preserved in electronic form on digital devices in

the possession of individuals who engage in the fraud.

             d.    Individuals who engage in bank fraud, false

statement to a bank, and identity theft often communicate with

others who aid, participate, or are involved in the same

fraudulent activity.     Such communications are often conducted

and stored on digital devices.       Additionally, individuals who

engage in bank fraud, often maintain telephone numbers, email

addresses, and other contact information for their co-

conspirators.     Such information is often stored on digital

devices.     Suspects often use their digital devices to

communicate with co-conspirators by phone, text, email, and

social media, including sending photos.        Such digital devices

are generally maintained in places where individuals who engage

in bank fraud, access device fraud, and identity theft can

readily access them, often within those individuals' residences,

in detached garages on their property, or on their person.

      47.    Individuals who engage in bank fraud, false statement

to a bank, and identity theft tend to possess large quantities


                                    14
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 26 of 30 Page ID #:26



of cash and tangible goods purchased using fraudulently obtained

funds.   Such large quantities of cash and tangible goods are

generally maintained in places where individuals who engage in

bank fraud can readily access them, often within those

individuals’ residences and in detached or attached garages on

their property or are secured in safe deposit boxes or off-site

locked storage facilities concealed from law enforcement.

Individuals who engage in bank fraud may also take photographs

or video of the proceeds of their fraud scheme and share the

photos and video on their digital devices.

           a.    It is a common practice for those involved

identity theft crimes to use either false identification or

stolen real identification to make purchases with stolen access

devices at retail stores in order to avoid detection and to

complete the transaction.      Those who engage in such fraud keep

evidence of such retail transactions in their homes and cars.

           b.    Based on my training and experience, I know that

individuals who participate in identity theft, false statement

to a bank, and bank fraud schemes often have co-conspirators,

and often maintain telephone numbers, email addresses, and other

contact information and communications involving their co-

conspirators in order to conduct their business.          Oftentimes,

they do so on their digital devices.        Suspects often use their

digital devices to communicate with co-conspirators by phone,

text, email, and social media, including sending photos.




                                    15
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 27 of 30 Page ID #:27



            VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      48.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

             b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the


                                    16
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 28 of 30 Page ID #:28



form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      49.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so


                                    17
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 29 of 30 Page ID #:29



many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      50.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after


                                    18
Case 2:19-mj-00133-DUTY Document 1 Filed 01/16/19 Page 30 of 30 Page ID #:30



a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BURKS’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of BURKS’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

      51.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION
      52.   For the reasons described above, I respectfully submit

there is probable cause to believe that evidence, fruits, and

instrumentalities of violations of the SUBJECT OFFENSES will be

found at the SUBJECT PREMISES or on BURKS’s person.




                                         AUNDRIA DAVIS LY, TFO
                                         Federal Bureau of
                                         Investigation

Subscribed to and sworn before me
this _____ day of January, 2019.



UNITED STATES MAGISTRATE JUDGE


                                    19
